Citation Nr: 1618805	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to August 1956.  He died in August 2002.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2005, the Board remanded the case for further development.  

In April 2007, the Board denied the claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In April 2009, the Board remanded the claim in order to accomplish the development directed in the Joint Motion.  Finding that the record required further clarification in April 2011, the Board sought an expert medical opinion pursuant to VHA Directive 2010-044 dated September 29, 2010.  

After reviewing the medical opinion, the Board again denied the claim in an October 2011 decision.  The appellant appealed the October 2011 Board decision to the Court.  In an November 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In May 2014, the Board remanded the appeal for additional development in compliance with the November 2012 Joint Motion.  


FINDINGS OF FACT

1. The Veteran died in August 2002; the certificate of death lists the immediate cause of his death as cardiac failure, ASHF-CHF (arteriosclerotic heart disease-congestive heart failure); due to or as a consequence of respiratory failure; due to or as a consequence of pulmonary fibrosis.
 
2. At the time of his death, the Veteran was not service-connected for any disability; the evidence does establish that he likely had significant asbestos exposure in service.
 
3. Cardiovascular disease, including arteriosclerotic heart disease, and pulmonary fibrosis are first shown years after separation from active service, and the weight of the competent and credible evidence is against cardiovascular disease and pulmonary fibrosis having an etiological relationship to active service.
 
4. The weight of the competent and credible evidence weighs against a finding that the Veteran had asbestosis or other asbestos-related disease during his lifetime or that any disability resulting from exposure to asbestos in service was a causal or contributory factor in the Veteran's death. 
 
5. A service-related disability did not constitute the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the context of a claim for DIC benefits, VCAA or § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision has been accomplished.  Through October 2002 and April 2005 notice letters, the RO/ agency of original jurisdiction (AOJ) notified the appellant of the information and evidence needed to substantiate a claim of service connection for the cause of the Veteran's death.  These notice letters substantially satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The April 2005 letter informed her that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  It also provided her with VA Form 21-4142 to further assist her in obtaining private medical records.  She was invited to submit any evidence in her possession.  

The appellant was not notified about how VA assigns disability ratings and effective dates and the specific Hupp elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Hupp, 21 Vet. App. at 352-53.  As the claim is being denied, the disability rating and effective date issues are rendered moot.  Under the facts of the Hupp case, the Court found that since the Veteran was not service-connected at the time of his death, the notice letter, as provided, was sufficient.  While VA had denied claims for service connection during the Veteran's lifetime, DIC claims are original claims for benefits, independent of claim(s) the Veteran made during his lifetime.  VA had no obligation to provide notice of the reasons for any previous denial.  Hupp, 21 Vet. App. at 352-53.  Accordingly, the Court determined that Board's finding that the Appellant received adequate section 5103(a) notice was not clearly erroneous.  Similarly, the Veteran here was not service-connected for any disability at the time of his death.  The October 2002 and April 2005 letters provided to the Appellant provided adequate notice on the evidence required to establish service connection for cause of death.  As such, and consistent with the facts of Hupp, the Board finds the section 5103(a) notice is adequate.  See id.

Moreover, the appellant has had numerous opportunities to submit evidence in support of this claim and been assisted by private attorney representation.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds any notice error to be non-prejudicial and a remand for further notification is not necessary.  See id.;   Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no indication that any additional action is needed to comply with the duty to assist.  Private medical records are associated with the claims file.  Multiple medical opinions have been obtained.  In May 2010, a VA physician provided a respiratory disease medical opinion based upon review of the claims folder.  In May 2011, a VHA medical opinion from a pulmonologist was obtained.  In July 2014, another VA medical opinion was given by a physician.  These medical opinions do not reflect a fully informed review of the record since it is unclear whether the examiners considered T.S.'s February 2009 report concerning asbestos exposure.  However, these examiners are qualified as physicians.  Their reports concerning the pulmonary fibrosis and asbestos disease processes and diagnoses are appropriate for consideration for contextual and background purposes.  38 C.F.R. § 3.159(a)(1).  

A November 2015 addendum was issued by a VA physician confirming that T.S.'s reports of in-service asbestos exposure were specifically considered and would not materially affect the previously issued July 2014 VA medical opinion.  The Board finds that the November 2015 VA medical opinion is adequate concerning the appellant's theory of entitlement from conceded asbestos exposure.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner conducted a fully informed review of the record with specific consideration to the lay statements, in particular T.S.'s, about in-service asbestos exposure.  Id.

The Board finds the record to be in substantial compliance with the prior remands by the Board and Joint Motion directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (remand instructions require substantial compliance as opposed to strict compliance).  The RO provided an April 2005 VCAA letter in compliance with the notification requirements then in effect.  VA has conceded asbestos exposure and obtained appropriate medical opinions from specialists.  A May 2014 letter was issued requesting that the appellant identify any additional evidence.  The November 2015 VA medical opinion addendum includes specific consideration of the lay statement concerning asbestos exposure from T.S.  The RO readjudicated the claim in the November 2015 supplemental statement of case (SSOC) in light of the newly generated evidence.   

Accordingly, the Board finds that all available evidence pertaining to the appellant's claim has been obtained.  The appeal is ready for review on the merits.  

Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of pulmonary fibrosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) are unremarkable for any significant or chronic respiratory illness or symptoms.  The July 1956 separation examination report shows that the Veteran's lungs and chest were clinically examined and deemed to be normal.  Chest X-ray findings were recorded as negative.  

Personnel records confirm that the Veteran worked as an aircraft mechanic.  VA has conceded that the Veteran had in-service asbestos exposure in this military occupational specialty.  

Private medical records beginning in 1998 reflect that the Veteran developed a noticeable increase in dyspnea upon mild exertion and persistent cough.  Pulmonary fibrosis was initially suspected and became the leading diagnosis.  The Veteran was also treated for heart disease during this time as well.  

May 2002 Mayo Clinic consultation lists a diagnosis of pulmonary fibrosis.  The physician cited a high-resolution computed tomography (CT) scan of the chest.  Additionally, pulmonary function study showed significant decreases in pulmonary capacity compatible with pulmonary fibrosis.  It also listed heart disease, noting a significant decrease in pumping action of the heart.  

In June and July 2002, the Veteran was hospitalized for almost month following a suspected infection.  Upon admission, X-rays confirmed cardiomegaly and increased interstitial processes.  The initial impressions were possible pneumonia, immunosuppressive infection, pulmonary fibrosis, usual interstitial pneumonitis (UIP), underlying arteriosclerotic heart disease with severely compromised congestive heart failure and possible early renal insufficiency.  He received antibiotic therapy and then a permanent pacemaker following the antibiotic treatment.  His discharge diagnoses were congestive heart failure with heart block, febrile illness likely due to infection, pulmonary fibrosis from UIP, among others.  

The Veteran was readmitted to the hospital shortly after his July 2002 discharge.  His presenting complaint was shortness of breath, positive cough and chills.  The Veteran sedated and intubated.  The clinician noted that Chest X-rays showed bilateral infiltrates that were new.  A medication regimen was ordered.  Approximately a month later, the Veteran passed away at the hospital.  The discharge summary reflected that the Veteran presented with pneumonia and underlying pulmonary fibrosis.  The clinician noted that the Veteran had been evaluated at the Mayo Clinic with a poor prognosis.  During hospitalization, the Veteran was sedated and remained on a ventilator.  An unsuccessful attempt was made to remove the ventilator.  The Veteran was found to have developed generalized encephalopathy and updated chest X-rays revealed worsened interstitial markings consistent with interstitial pulmonary disease.  Upon clinical assessment of no pulse and breathing, the Veteran was declared dead and transferred to the morgue.  The final assessment was respiratory failure on ventilator therapy and pulmonary fibrosis.  

The Veteran's certificate of death shows that he died in August 2002 following a month long period of hospitalization.  The certificate of death lists the immediate cause of his death as cardiac failure, arteriosclerotic heart disease-congestive heart failure; due to or as a consequence of respiratory failure; due to or as a consequence of pulmonary fibrosis.  At that time, the Veteran was 73 years old.  He was not service connected for any disabilities at the time of his death.

In January 2009, D.B. (Veteran's son) reported that the Veteran was not a heavy smoker and never smoked more than a pack per day.  He stated that he and the appellant had not ever been informed that the Veteran had pneumonia.  He recalled that the Veteran telling him that as an Air Force mechanic he would regularly inspect and repair aircraft brakes.  The brake dust was very heavy and covered his entire body while working.  D.B. stated that the brakes pads and shoes at that time were made of asbestos material.  He indicated that the Veteran had a significant amount of asbestos exposure from the military.  However, the Veteran's military asbestos exposure was not initially reported until after a meeting with local VA officials.  

In February 2009, T.S. reported that he knew the Veteran in service and was also an aircraft mechanic in a different unit.  He and the Veteran worked on the same type of aircrafts.  He recalled that their aircrafts were constructed with asbestos in several places.  They were unaware of the dangers at the time.

In July 2009, Dr. J.F. reported that the he had treated the Veteran during the last seven or so years of his life.  He noted that the Veteran had coronary disease and interstitial pulmonary fibrosis.  He considered the Veteran's June and July 2002 hospitalization for congestive heart failure and febrile illness.  He also reported that the Veteran developed progressive shortness of breath and coughing.  The Veteran had a history of military asbestos exposure.  He reported that it was as likely as not that asbestosis was a contributing factor in his death.  

A July 2009 report from the Air Force determined that it was possible that aircraft maintenance crews from the Veteran's service era were exposed to asbestos.  

In May 2010, a VA medical opinion was obtained.  The examiner, qualified as a physician, reviewed the available medical records and recounted the pertinent medical history.  Although he indicated that a pathologic specimen would be of great benefit in establishing a firm diagnosis, he stated that the radiographic pattern of idiopathic pulmonary fibrosis was sufficient to establish a presumptive diagnosis.  He commented that since an infectious agent was not established during the last hospitalization, the Veteran may have had an acute exacerbation of idiopathic pulmonary fibrosis at the time of his death.  He noted the Veteran's history of military asbestos exposure.  The development and severity of asbestos related lung disease is affected by the latency and intensity of the exposure.  The disease may be latent for 40 to 55 years following exposure.  Such a time frame is congruent with the Veteran's history of exposure and development of respiratory symptoms.  He noted that shorter duration and low level cumulative exposures are less likely to produce significant respiratory abnormality than long duration and high level exposures.  The examiner was uncertain as to the duration and intensity of the Veteran's asbestos exposure.  He explained that asbestosis is an inflammatory and fibrosing disease of the lungs.  Its radiographic pattern is sufficiently characteristic to make a diagnosis based upon historical, clinical and radiographic evidence with some certainty.  He commented that it appears the substantiation of asbestosis was lacking and that the diagnosis of idiopathic pulmonary fibrosis was correct.  He determined that the Veteran's inflammatory and fibrosing pulmonary disease was most likely idiopathic pulmonary fibrosis.  It was less likely as not caused by or a result of asbestos exposure.  He did not believe the Veteran's respiratory illness and death were related to military asbestos exposure.

VA also obtained a May 2011 Veterans Health Administration (VHA) from a pulmonologist.  She thoroughly reviewed the claims folder.  She recounted the Veteran's work history beginning in service.  Then, she detailed the Veteran's medical history with particular focus on his coughing symptoms for which he began seeking medical attention in 1998 through his August 2002 hospitalization.  She stated that the Veteran died of cardiac failure and congestive heart failure due to arteriosclerotic heart disease.  Heart disease was the number one of cause of adult deaths in the country.  The Veteran had multiple risk factors for heart disease and was symptomatic for it.  She believed that the radiographic and clinical evidence also established the diagnosis for a separate problem, idiopathic pulmonary fibrosis.  She cited medical literature defining it as a chronic progressive fibrosing interstitial pneumonia of unknown cause, occurring primarily in older adults and limited to the lungs.  It was associated with a poor prognosis with manifestation more likely in males and in the sixth and seventh decade.  It also had a strong association with smoking, especially at a level of 20 pack years and wood dust exposure.  Comorbid conditions, such as GERD, are also associated with it.  She reported that in the absence of any identifiable cause for instital lung disease, a high resolution CT scan showing a usual interstitial pneumonitis (UIP) pattern is sufficient for an IPF diagnosis.  In addition to radiographic evidence, there was additional clinical evidence supporting an IPF diagnosis for the Veteran.  He had the associated risk factors of male gender, age, 40 pack year smoking history, GERD and carpentry work.  Also, the rapid progression characterized by year to year increase in symptoms and loss of pulmonary function in the absence of intense asbestos exposure further suggest IPF, rather than asbestosis.  Also, more than one radiologist characterized the finding of pulmonary fibrosis as UIP on the CT scan report without listing asbestosis as a differential diagnosis.  

The VHA pulmonologist specifically considered Dr. F's favorable July 2009 medical opinion.  She reported that symptom of shortness of breath and cough along with an asbestos exposure history are insufficient for an asbestosis diagnosis.  She cited medical literature outlining the general criteria for diagnosing asbestos related disease.  It listed evidence of the following: structural pathology consistent with asbestos related disease as documented by imaging or histology; evidence of causation documented by one or more following exposure to include markers of exposure (usually pleural plaques), recovery of asbestos bodies or other means and exclusion of alternative plausible causes for the findings.  The VHA physician conceded that the temporal relationship to asbestos is plausible.  However, the Veteran did not have findings to reliably support an asbestos diagnosis.  The radiographic pattern was inconsistent with asbestosis.  She noted that the presence of pleural plaques provides useful corollary evidence that the parenchymal process is asbestos related and in this case, they were not found.  She also observed that Dr. F and the treating pulmonary specialist, Dr. S. did not consider asbestosis as the cause of pulmonary fibrosis.  The presumed IPF diagnosis was sufficiently certain for treatment recommendations from the Mayo Clinic and Dr. S.  

The VHA pulmonologist concluded that the Veteran died of heart disease.  He also had pulmonary fibrosis, most likely IPF with characteristic UIP pattern demonstrated on CT scan.  She reported that there was no association between heart disease and pulmonary fibrosis.  She stated that while there was possible asbestos exposure in service, it is less likely the Veteran developed asbestosis prior to his death.  It did not materially contribute to his death.  She agreed with the May 2010 VA medical opinion.  

In August 2011, the appellant expressed concern about the May 2011 VHA medical opinion.  She stated that the Veteran was not a heavy smoker and had quit by 1983.  He had a very mild heart attack in 1994 that was successfully treated without residual symptoms.  In 1998, he developed significant coughing symptoms later diagnosed as a pulmonary concern, rather than heart problem.  She recalled that 
Dr. S's first question concerned asbestos exposure and they did not think about the Veteran's history as an Air Force mechanic.  Consequently, she believed Dr. S gave the pulmonary fibrosis diagnosis in absence of this information.  She recalled that during the August 2002 hospitalization that the treating clinicians did not ever mention any heart condition.  Rather, the conversations and treatment pertained to the Veteran's lung condition.  She reiterated that the temporal sequence of exposure and disease onset were consistent with Air Force asbestos exposure.  She also noted that the May 2011 VHA pulmonologist contradicted herself in stating that cardiac failure and congestive heart failure were a consequence of arteriosclerotic heart disease.  She asserted that the May 2011 VHA opinion could be wrong due to the inherently speculative nature of opinions and that this was particularly true since the VHA pulmonologist never treated the Veteran.

In August 2011, the representative asserted that the May 2011 VHA medical opinion should not be considered.  He was concerned that the VHA pulmonologist disregarded T.S.'s lay statement concerning the Veteran's asbestos exposure history.  He contended that the favorable treating physician's opinion must be given preference over the subsequent negative medical opinions.  

In July 2014, another VA medical opinion was obtained.  The VA examiner reviewed the record in detail.  He stated that the Veteran had an inflammatory and fibrotic process of his lungs and a pathologic specimen would have been of a great benefit to determine the exact diagnosis.  Without a lung biopsy, the diagnosis must be based on clinical and radiographic evidence.  He notes that the Air Force had conceded that a history for asbestos exposure.  He explained that asbestos-related pulmonary disease is related to the length and intensity of such exposure.  Short duration and low level exposures are less likely to produce significant respiratory abnormality than long duration with high exposure levels.  He reported that the Veteran had a relatively short length of possible exposure to 4 years with an unknown quantity.  He indicated that since the Veteran could not recall asbestos exposure upon questioning, it would imply that it was not a large quantity.  He explained that asbestosis is an inflammatory and fibrotic lung disease associated with asbestos exposure.  It has a latency period from 40 to 45 years after exposure, which comports with the Veteran's conceded military exposure.  The radiographic pattern of asbestosis was sufficiently characteristic to diagnose based upon historical, clinical and radiographic evidence with some certainty.  In this case, an asbestosis diagnosis could not be substantiated by the Veteran's radiographic findings and a conclusion that the Veteran did not have asbestosis during his lifetime must be made.  The VA examiner explained that the radiographic pattern of IPF was sufficiently characteristic to establish a diagnosis based upon radiographs.  He indicated that since the Veteran had been evaluated by the Mayo Clinic an IPF diagnosis was certain.  IPF was not caused by asbestos exposure.  Since an infectious agent in the lungs was not established during the final hospitalization, the Veteran may have had an acute exacerbation of IPF at death.  He concluded that the Veteran's inflammatory and fibrotic lung disease was idiopathic pulmonary fibrosis and that it was unrelated to asbestos exposure.  His respiratory illness and death were caused by or the result of military asbestos exposure.  

In November 2015, an addendum opinion to the July 2014 VA medical opinion was obtained.  The claims folder was reviewed by another physician with particular attention to T.S.'s reports of military asbestos exposure.  However, the examiner determined that there was no medical evidence that IPF was caused by military service or that the Veteran developed asbestosis.  Since the Veteran did not develop asbestosis, any particular instance of asbestos exposure is moot.  He commented that potential exposure does not mean an individual will develop a disease process due to it.  He cited "Up to Date" for clinical information.  It reported that asbestosis had a long latency period and that it is inversely proportional to the exposure intensity.  By contrast, pleural disease often presents earlier.  Pleural involvement was a hallmark of asbestos exposure whereas it was unusual in other interstitial lung disorders.  Approximately, half of asbestos exposed patients develop pleural plaques that preferentially involve the parietal pleura adjacent to the ribs and are less extensive in intercostal spaces and only rarely occur on the visceral pleura.  They are most commonly found along the sixth through ninth ribs and along the diaphragm.  They are conspicuously absent in the costophrenic sulci region and at the lung apices.  Calcifications are identified by chest radiographic in 20 percent, on CT scanning in 50 percent and at morphological examination in 80 percent.  If the Veteran had been exposed to a significant amount of asbestos then he would have been expected to develop pleural plaques.  However, pleural plaques were not found despite having a high resolution CT scan.  The examiner commented that the high resolution CT scan was very sensitive for the detection of pleural plaques.  He additionally observed that the IPF diagnosis was maintained by the Mayo Clinic.  In summary, he had considered T.S.'s statement regarding asbestos exposure, along with the additional evidence.  However, he did not believe it would materially affect the July 2014 VA medical opinion. 

The appellant contends that the Veteran developed pulmonary disease due to in-service asbestos exposure and that it is causally related to his August 2002 death.  She is competent to report on anything capable of lay observation, such as her recollections of the Veteran's smoking history, prior conversations with him about service and information relayed to her by treating clinicians.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 469-71.  However, her reports must be weighed against the record.  Buchanan, 451 F.3d at 1336-7; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that asbestos exposure may lead to chronic pulmonary disease is commonly known and, therefore, the appellant's claim that the Veteran died due to disease related to asbestos exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the medical opinion evidence more probative than the Veteran's statements.  The examiners are medical professionals and able to determine the nature and etiology of disease by diagnostic testing and review of the clinical history.  

The Board notes that the appellant's reports concerning information given by the treating clinicians are considered medical evidence due to the origination of the information.  The appellant has not asserted that any treating clinician diagnosed asbestosis.  She does report that during the Veteran's last hospitalization she recalled that he was treated for pulmonary problems instead of heart disease.  August 2011 statement.  Review of the August 2002 hospitalization records reflects that the admitting diagnoses and treatment concerned pulmonary diseases and her statement as to this fact is duly noted.  Id.  

The medical evidence conflicts on whether a nexus to in-service asbestos exposure is present.  The May 2010 VA examiner, May 2011 VHA examiner, and July 2014 VA examiner did not fully account for T.S.'s description of in-service asbestos exposure.  The Board will disregard the portion of their medical opinions as to nexus conclusions.  However, as they are qualified as medical doctors, the Board considers their descriptions of the pulmonary fibrosis and asbestosis disease processes based upon their clinical knowledge and medical literature to be adequate for contextual and background consideration.  Caluza, 7 Vet. App. at 510-511; 38 C.F.R. § 3.159(a)(1).

In weighing medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is found.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

The medical evidence in support of a nexus is limited to Dr. F's July 2009 medical opinion.  He is qualified as an internal medicine expert.  Additionally, he provided extensive treatment to the Veteran.  The Board considers these to be positive background factors.  However, the Board finds the reasoning behind Dr. F's conclusion to be suspect when viewed in light of the entire record.  His report of an asbestosis diagnosis is not found in the medical records.  He does not provide an explanation for why this diagnosis was not made in light of the numerous pulmonary treatment records.  The Board finds the lack of explanation for the asbestosis diagnosis particularly troubling.  The additional medical opinions indicate that pleural plaques or some marker for asbestosis would generally be apparent on radiographic studies.  VA medical opinions from May 2010, July 2014, and November 2015; VHA medical opinion from May 2011.  Despite extensive pulmonary treatment, the Veteran's medical records do not indicate asbestosis was a suspected diagnosis.   May 2002 Mayo Clinic report; Private hospital records from June through August 2002.  Dr. F. does not reconcile the diagnosis of asbestosis with the clinical record, including the diagnostic testing.  The Board does not find Dr. F's July 2009 medical opinion convincing because of the lack of explanation supporting the posthumous asbestosis diagnosis.  Gabrielson, supra.; Nieves- Rodriguez, supra.

Meanwhile, the November 2015 VA examiner specifically considered T.S. description of in-service asbestos exposure in his negative medical opinion that endorsed the July 2014 VA medical opinion.  He explained that the medical evidence did not support a finding of asbestosis.  He reported that asbestos exposure does not necessarily lead to subsequent disease.  He detailed the medical literature and its salient points that asbestosis is related to the amount of exposure and the findings of pleural plaques are distinguishing symptoms indicative of the asbestos disease process.  He commented that CT chest scans were good detectors of pleural plaques.  In this case, the Veteran's CT chest scan was negative for pleural plaques, which strongly weighed against a finding of asbestosis.

The Board considers the November 2015 VA medical opinion to be highly persuasive.  It is authored by a medical doctor qualified to make medical determinations and interpret clinical evidence based upon his education and expertise.  It fully considers the lay evidence, to include T.S. asbestos exposure description.  It details why an asbestosis diagnosis is not present despite the conceded military asbestos exposure.  Nieves- Rodriguez, 22 Vet. App. at 304.  The opinion is consistent with the contemporaneous medical evidence concerning the Veteran's 1998 through 2002 pulmonary treatment that did not suggest an asbestosis diagnosis.  For these reasons, the Board finds the November 2015 VA medical opinion to be the most persuasive medical opinion.  Gabrielson, supra.

In summary, the preponderance of the probative competent evidence weighs against a nexus to in-service asbestos exposure.  The benefit-of-the-doubt doctrine is therefore not helpful to the appellant, and the claim for service connection for cause of death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

Service connection for cause of death is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


